Petition foe. a rehearing by
Thomas B. Monroe.
It seems to the counsel for the plaintiffs in error, that according to the principles ever heretofore acted upon, and lately perspicuously stated, and fully recognized in the case of Russell’s heirs against Craddock, 4 Monroe, 384 — 5, the question of the right of Morrison to a moiety under the grant to Nicholas, must be now decided.
In that opinion it is said, there are three classes of cases; one in which, “the party claimed the title by devise or descent, either immediately to himself, or mediately, through, or under some person who claimed by devise, or descent, and had failed to prove his title by exhibiting that devise, or proving that descent, as a necessary link of the chain of title,” in which this court has absolutely dismissed the bill without regard to what the decree was below, or which of the parties brought the case here; the second are of cases where the court has corrected the dismission of the court below when it was absolute, and directed it to be entered without prejudice; and the third when the complainant having prevailed in the circuit court, and it appeared here on the defendant’s appeal, that the complainant shewed a deduction of title under the junior grant to some undivided part, in which the cause would be sent back; with liberty for complainant to make new parties.
Now it is supposed by us, if the will of Nicholas is not proved, the complainant has wholly failed to shew any title derived to him for any interest whatever m the land, and that his case falls within the first class, and the cause ought to go back for an *58absolute dismissal, or at least without prejudice, and not for further preparation.
Petition for a re-hearing.
If the will of Nicholas had been proved, then the complainant would have shewed title to part, and the case would have been like Russell and Craddock’s; but if he has not, then his case must be like <the cases cited in the argument of that case, on the authority of which, the counsel of Russell contended Craddock could not be allowed to proceed further on the return ofthe cause, and the complainant must submit to a dismission absolutely for the want of proof of a whole, and every part of the title by devise; and though he may complain of the rule as rigorous, it is obvious, it will be no more than decreeing for defendants in other cases, where the whole thing is demanded in the bill, and the title to no part is maintained by the evidence.
It is perfectly plain that the devise is not proved. It is. denied in the answer of Sanders, that George Nicholas made a will; as the court have said in the opinion, it is said in the bill, that “Nicholas made and published his will, an official copy of which will is herewith filed, and prayed to be taken as part of this bill;” and there is a paper found in the record purporting to be the will of George Nicholas, with an affidavit of Robert Scott and Thomas Bodley attached to it, dated the 12th October, 1816, nearly a year before the commencement of this suit. But there is no witness to this pretended will; the affidavit does not state the Original was in the hand writing of Nicholas, or even that the signature was his, or that he ever did in fact publish it. It is not stated that the will was ever proved in the county court of Fayette.
The affiants say, they are informed, and believe it was lodged in the office to be recorded; nothing is said of its ever having been proved in court. As to the due enquiry and examination the affiants say they and Morrison made for an authenticated copy, we would say, that after the original had been proved, such an affidavit would have come more properly from the executor.
Petition for a rehearing.
Monroe and Hoggin, for appellants; Crittenden and JVickliffe, for appellees.
It was said in argument, that as the alleged copy of the will was found in the record without objection, it is now too late to say the will was not proved. It is a rule well settled, where the execution of a paper set up or exhibited in a bill, is denied, and complainant offers depositions to prove its execution, the whole exhibit and proof come here together, and this court will decide whether the instrument be proved or not, on the pleadings and evidence. It was not necessary for the defendant to object, or to except to the exhibit, it was enough for him to deny it in his answer; but enough of this. The court has said the devise was put in issudj and the question properly raised here, except for the want of parties, and we humbly trust, that upon a review of the case, the court will find that no obstruction. And we have no doubt the court is satisfied the will is not proved.
A re-hearing is respectfully asked.
The Court overruled the motion for a re-hearing, and the opinion stands unaltered.